      Case 6:18-cv-01244-CEM-KRS Document 17 Filed 12/02/18 Page 1 of 2 PageID 65



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION


                                             CASE No.: 6:18-cv-1244-ORL-41KRS

MICHAEL R. MCNEIL,

  Plaintiff,

vs.

BV BELK PROPERTIES, INC., et al.,

      Defendants.
______________________________________/

                STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE
                 AS TO DEFENDANT CONSTANTINE’S PIZZA HOUSE, LLC

         Plaintiff MICHAEL R. MCNEIL, by and through his undersigned counsel, hereby files this

Stipulation    of   Voluntary   Dismissal,   with   prejudice,    of   this   action,   against   Defendant,

CONSTANTINE’S PIZZA HOUSE, LLC.

         Respectfully submitted this 2nd day of December, 2018.


      By: /s/Joe M. Quick, Esq.
         Joe M. Quick, Esq.
         Florida Bar No.: 0883794
         Law Offices of Joe M. Quick, P.A.
         Counsel for Plaintiff
         1224 S. Peninsula Drive #604
         Daytona Beach, Florida 32118
         Tel: (386) 212-3591
         E-mail: JMQuickesq@gmail.com




                                                    1
   Case 6:18-cv-01244-CEM-KRS Document 17 Filed 12/02/18 Page 2 of 2 PageID 66




                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 2nd day of December 2018 I electronically filed the foregoing with
the Clerk of Court by using the CM/ECF system. I also certify that the aforementioned document is
being served on all counsel of record, corporation, or pro se parties via transmission of Notices of
Electronic Filing generated by CM/ECF or in some other authorized manner for those counsel or parties
who are not authorized to receive electronically Notices of Filing.



                                               By: /s/Joe M. Quick, Esq.
                                               Joe M. Quick, Esq.
                                               Florida Bar No.: 0883794
                                               Attorney for Plaintiff
                                               Law Offices of Joe M. Quick, P.A.
                                               1224 S. Peninsula Drive #604
                                               Daytona Beach, Florida 32118
                                               Tel: (386) 212-3591
                                               E-mail: JMQuickesq@gmail.com




                                                  2
